DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US Patent No.: 9712007).
For claim 8, Tanaka discloses the claimed invention comprising: a plurality of rotor poles (reference numeral 61) circumferentially-spaced about a central axis (reference numeral 9, see figures 2-4), wherein said plurality of rotor poles (reference numeral 61) comprise an outer periphery of said rotor core (radially outer surface of rotor poles 61, see figures 2-4); a plurality of radial apertures (reference numeral 70) alternately-spaced with said plurality of rotor poles (reference numeral 61, see figures 2-4), wherein each radial aperture (reference numeral 70) is configured to receive at least one permanent magnet (reference numeral 52, see figures 2-4) therein; a plurality of bridges (reference numeral 63, see figures 3, 4), wherein each bridge extends across a radial aperture (reference numeral 70) of said plurality of radial apertures and between adjacent rotor poles (reference numeral 61) of said plurality of rotor poles (see figures 3, 4); and a plurality of dummy slots (space formed on the outer radial side of bridge 63 and between rotor poles 61) formed in said outer periphery of said rotor core (see figures 3-5), wherein each dummy slot (space formed on the outer radial side of bridge 63 and between rotor poles 61) is positioned between adjacent rotor poles (reference numeral 61) of said plurality of rotor poles (see figures 3-5).  
For claim 9, Tanaka discloses each dummy slot (space formed on the outer radial side of bridge 63 and between rotor poles 61) of said plurality of dummy slots being radially aligned with a radial aperture (reference numeral 70) of said plurality of radial apertures (see figures 3-5).  

Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US Patent Application Pub. No.: US 2018/0069443 A1).
For claim 15, Han et al. disclose the claimed invention comprising: a plurality of stacked laminations (reference numeral 500, see figure 4), wherein each lamination comprises: a plurality of rotor poles (reference numeral 530) circumferentially-spaced about a central axis (see figure 4), wherein said plurality of rotor poles comprises a first rotor pole and an adjacent second rotor pole (reference numeral 530) that each comprise an outer wall (outer radial surface of rotor poles 530, see figures 4-8); a plurality of radial apertures (reference numerals 521, 522) alternately-spaced with said plurality of rotor poles (reference numeral 530, see figures 4, 5), wherein each radial aperture (reference numerals 521, 522) is configured to receive at least one permanent magnet (reference numeral 220, see figure 2) therein, wherein each rotor pole (reference numeral 530) comprises a pair of protrusions (radially outer surface of pole 530 that extends circumferentially towards the aperture 521, see figure 7) extending circumferentially outward into adjacent radial apertures (reference numeral 521) of said plurality of radial apertures (see figure 7) a plurality of circumferentially-spaced openings (between the protrusions) defined between protrusions of adjacent rotor poles that extend into a shared radial aperture of said plurality of radial apertures (see figure 7); and a bridge member (reference numeral 580, figure 7) positioned within at least one opening of said plurality of openings (see figure 7), wherein each lamination of said plurality of laminations (reference numeral 500) is rotated by a predetermined angle with respect to a preceding lamination of said plurality of laminations (see figures 4, 6, 8).  
For claim 16, Han et al. disclose the predetermined angle comprising one of 360/n or (360×2)/(n), where n is the number of rotor poles in each said lamination (Han et al. shows the lamination with bridge member 580 being rotated at particular angles, see figure 6).  
For claim 17, Han et al. disclose said plurality of laminations comprising a first lamination comprising a first bridge member and an adjacent second lamination comprising a second bridge member (see laminations in figure 6 with bridge member 580, see figure 6), wherein said second bridge member is circumferentially offset from said first bridge member by one of 360/n or (360×2)/(n) degrees, where n is the number of rotor poles in each said lamination (Han et al. shows the lamination with bridge member 580 being rotated at particular angles, see figure 6).  
For claim 18, Han et al. disclose each lamination comprising a pair of bridge members (reference numeral 580) oriented 180 degrees apart about said plurality of rotor poles (reference numeral 530, see figure 7).  
For claim 19, Han et al. disclose each lamination comprising a bridge member (reference numeral 580) positioned in every other opening (between rotor poles 530) between said plurality of rotor poles (see figure 5).  
For claim 20, Han et al. disclose said bridge members (reference numeral 580) being aligned every other lamination, every n/2+1 laminations, or every n+1 laminations, where n is the number of rotor poles in each said lamination (lamination with bridge members 580 being aligned at different positions along the laminations, see figures 3, 4, 6, 8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manz et al. (US Patent No.: 9099905) in view of Pan (US Patent No.: 9748807).
For claim 1, Manz et al. disclose the claimed invention comprising: a plurality of rotor poles (reference numerals 126, 128) circumferentially-spaced about a central axis (reference character X, see figure 11), wherein said plurality of rotor poles comprises a first rotor pole (reference numerals 126, 128) and an adjacent second rotor pole (reference numerals 126, 128) that each comprise an outer wall (radially outer side of the rotor poles 126, 128, see figure 11), and wherein said rotor core comprises a rotor diameter (see figures 11, 12); a plurality of radial apertures (reference numeral 46) alternately-spaced with said plurality of rotor poles (reference numerals 126, 128, figure 11), wherein each radial aperture (reference numeral 46) is configured to receive at least one permanent magnet (reference numeral 56, figure 11) therein; a first protrusion (reference numeral 64, figure 12) extending from said first rotor pole (reference numerals 116, 118, figure 12) into a first radial aperture (reference numeral 46) of said plurality of radial apertures positioned between said first rotor pole and said second rotor pole (see figure 12); and a second protrusion (reference numeral 64, figure 12) extending from said second rotor pole into said first radial aperture (reference numeral 46) such that a circumferential opening is defined between said first protrusion and said second protrusion (see figure 12).  Manz et al. however do not specifically disclose said circumferential opening extending a first length of a ratio of between approximately 0.052 and approximately 0.058 of said rotor diameter.  
Having a particular length for the opening between protrusions would merely involve adjusting the length in between the protrusions as disclosed by Pan (see figure 7, reference numeral L3), which would allow a person of ordinary skill to adjust the length so that said circumferential opening would extend a first length of a ratio of between approximately 0.052 and approximately 0.058 of said rotor diameter.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular length for the circumferential opening as disclosed by Pan so that the opening would extend a first length of a ratio of between approximately 0.052 and approximately 0.058 of said rotor diameter for Manz et al. for providing lower cogging torque for the device (see Pan's column 4, lines 22-26).  
For claim 2, Manz et al. in view of Pan disclose the claimed invention except for first length extending between approximately 0.16 inches and approximately 0.18 inches.  Having a particular length for the opening between protrusions would merely involve adjusting the length in between the protrusions as disclosed by Pan (see figure 7, reference numeral L3), which would allow a person of ordinary skill to adjust the length so that the first length extends between approximately 0.16 inches and approximately 0.18 inches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular length for the circumferential opening as disclosed by Pan so that the first length extends between approximately 0.16 inches and approximately 0.18 inches for Manz et al. in view of Pan for providing lower cogging torque for the device (see Pan's column 4, lines 22-26).  
For claim 3, Manz et al. in view of Pan disclose the claimed invention except for first length extending 0.17 inches.  Having a particular length for the opening between protrusions would merely involve adjusting the length in between the protrusions as disclosed by Pan (see figure 7, reference numeral L3), which would allow a person of ordinary skill to adjust the length so that the first length extends 0.17 inches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular length for the circumferential opening as disclosed by Pan so that the first length extends 0.17 inches for Manz et al. in view of Pan for providing lower cogging torque for the device (see Pan's column 4, lines 22-26).  
For claim 4, Manz et al. in view of Pan disclose the claimed invention except for said first length being a ratio of between approximately 0.20 and approximately 0.28 of an arc length of said first rotor pole.  Having a particular length for the opening between protrusions would merely involve adjusting the length in between the protrusions as disclosed by Pan (see figure 7, reference numeral L3), which would allow a person of ordinary skill to adjust the length so that said first length is a ratio of between approximately 0.20 and approximately 0.28 of an arc length of said first rotor pole.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular length for the circumferential opening as disclosed by Pan so that said first length is a ratio of between approximately 0.20 and approximately 0.28 of an arc length of said first rotor pole for Manz et al. in view of Pan for providing lower cogging torque for the device (see Pan's column 4, lines 22-26).  
For claim 5, Manz et al. disclose said first protrusion and said second protrusion (reference numeral 64) being circumferentially aligned (see figure 12).  
For claim 6, Manz et al. disclose said outer wall (radially outer surface of rotor poles 116, 118, see figure 12) forming at least a portion of said first protrusion and said second protrusion (reference numeral 64, see figure 12).  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manz et al. in view of Pan as applied to claim 1 above, and further in view of Leung et al. (US Patent Application Pub. No.: US 2012/0267972 A1).
For claim 7, Manz et al. in view of Pan disclose the claimed invention except for said rotor core being configured for use with one of a 42 frame electric motor, a 48 frame electric motor and a 56 frame electric motor.  Having a frame such as a 48 frame electric motor is a known skill as disclosed by Leung et al. (see paragraph [0022]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a 48 frame as disclosed by Leung et al. for the rotor core of Manz et al. in view of Pan for predictably providing desirable configuration for facilitating the assembly of the device.  

Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claim 8 above, and further in view of Nehl et al. (US Patent No.: 9692266).
For claim 10, Tanaka discloses the claimed invention except for each dummy slot of said plurality of dummy slots comprising a width of approximately twice a width of said radial aperture.  Having a particular width for the dummy slot would merely involve adjusting the shape/size of the dummy slot as exhibited by Nehl et al. (reference numeral 54, see figures 6-10), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular width as disclosed by Nehl et al. for the dummy slots of Tanaka for having a width of approximately twice a width of said radial aperture for predictably providing desirable configuration for facilitating the assembly of the device.  
For claim 11, Tanaka discloses the claimed invention except for each dummy slot of said plurality of dummy slots comprising a width of between approximately 8% and approximately 12% a width of said radial aperture.  Having a particular width for the dummy slot would merely involve adjusting the shape/size of the dummy slot as exhibited by Nehl et al. (reference numeral 54, see figures 6-10), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular width as disclosed by Nehl et al. for the dummy slots of Tanaka for having a width of between approximately 8% and approximately 12% a width of said radial aperture for predictably providing desirable configuration for facilitating the assembly of the device.  
For claim 12, Tanaka discloses the claimed invention except for each dummy slot of said plurality of dummy slots comprising a depth of between approximately 0.5 mm and approximately 3.0 mm.  Having a particular depth for the dummy slot would merely involve adjusting the shape/size of the dummy slot as exhibited by Nehl et al. (reference numeral 54, see figures 6-10), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular depth as disclosed by Nehl et al. for the dummy slots of Tanaka for having a depth of between approximately 0.5 mm and approximately 3.0 mm for predictably providing desirable configuration for facilitating the assembly of the device.  
For claim 13, Tanaka discloses the claimed invention except for each dummy slot of said plurality of dummy slots comprising a width that is based on a shape of a stator tooth of the stator core.  Having a particular width for the dummy slot would merely involve adjusting the shape/size of the dummy slot as exhibited by Nehl et al. (reference numeral 54, see figures 6-10), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular width as disclosed by Nehl et al. for the dummy slots of Tanaka for having a width that is based on a shape of a stator tooth of the stator core for predictably providing desirable configuration for facilitating the assembly of the device.  
For claim 14, Tanaka discloses the claimed invention except for each dummy slot of said plurality of dummy slots comprising a radial depth that is based on at least one of a size of a permanent magnet configured for insertion into each radial aperture, a diameter of said rotor core, a distance between said plurality of rotor poles and the stator core, and a number of said plurality of rotor poles.  Having a particular radial depth for the dummy slot would merely involve adjusting the shape/size of the dummy slot as exhibited by Nehl et al. (reference numeral 54, see figures 6-10), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular radial depth as disclosed by Nehl et al. for the dummy slots of Tanaka for having a radial depth that is based on at least one of a size of a permanent magnet configured for insertion into each radial aperture, a diameter of said rotor core, a distance between said plurality of rotor poles and the stator core, and a number of said plurality of rotor poles for predictably providing desirable configuration for facilitating the assembly of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of magnet rotors: US 9923423 B2 (Brahmavar; Subhash Marutirao et al.), US 9882440 B2 (Kingrey; Harold Clifton et al.), US 9831727 B2 (Brahmavar; Subhash Marutirao), US 9716411 B2 (Tanaka; Toshinori et al.), US 9531220 B2 (Kim; Young Kwan et al.), US 9419482 B2 (Lee; Jae Young et al.), US 9362792 B2 (Figgins; Daniel Shawn et al.), US 9331532 B2 (Zhang; Yong et al.), US 9246364 B2 (Brahmavar; Subhash Marutirao et al.), US 9048712 B2 (Lee; Jae Young et al.), US 6392324 B1 (Kuwahara; Tohru), US 5939810 A (Uchida; Hiroyuki et al.), US 5889346 A (Uchida; Hiroyuki et al.), US 5886441 A (Uchida; Hiroyuki et al.), US 5829120 A (Uchida; Hiroyuki et al.), US 5786650 A (Uchida; Hiroyuki et al.), US 20180183288 A1 (Brahmavar; Subhash Marutirao et al.), US 20150244218 A1 (Kaufmann; Tom et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834